DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s concerns discussed that not all the argument were fully responded to, this final rejection is provided.This action withdraws one rejection and adjusts the response to arguments.  The previous final rejection is hereby withdrawn and is replaced by the current action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 12.  Claim 12 recites the limitation “the plasma oxidation process using a precursor gas selected from the group consisting of oxygen (O2), ozone (O3), nitric oxide (NO), nitrous oxide (N2O) and combinations thereof”.
Applicant has support in the originally filed specification on page 13, paragraph [0042] for the oxidation process 6 may include a plasma. In some embodiments, the plasma that is employed for the oxidation process may include at least one of O2, H2O, NO, N2O and combinations thereof. 
Applicants plasma oxidation only includes O2, H2O, NO, N2O and combinations thereof.  None of applicant’s plasma oxidation statements in the specification includes an ozone. 
Applicant does not have written support for the plasma oxidation process using a precursor gas selected from the group consisting of ozone (O3).
If applicant feels this is incorrect, applicant is welcomed to contact the examiner where the support in the specification can be found for a plasma oxidation process consisting of ozone (O3) or combinations thereof.
Deleting the recited ozone (O3) will overcome this rejection
Claims 13-15, 16, and 18 are rejected for dependence upon a 112(a) rejected instance claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kittl et al (U.S. 2016/0042956), in view of Siddiqui et al (U.S. 2015/0311308), and further in view of Zhang et al (1-nm-thick EOT high mobility Ge n- and p-MOSFETs with ultrathin GeOx/Ge MOS interfaces, 2011).

Regarding claim 12. Kittl et al discloses a method of forming a semiconductor device comprising:
forming a metal oxide material (FIG. 3, item 300; [0020], i.e. a first dielectric layer is deposited upon a semiconductor body, such as a valence-3-element oxide material (block 104). In one embodiment, the examples of the valence-3-element oxide may include Al2O3) on a germanium containing semiconductor channel region (FIG. 3, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), wherein the metal oxide material comprises an oxide (FIG. 3, item 300; [0020], i.e. a first dielectric layer is deposited upon a semiconductor body, such as a valence-3-element oxide material (block 104). In one embodiment, the examples of the valence-3-element oxide may include Al2O3).
treating an exposed surface of the metal oxide material with an oxidation process (FIG. 4; [0022], i.e. after the thin layer of the first dielectric or high-k layer is deposited, an O3 (or Ozone) treatment is performed), wherein the oxidation process is conducted at a temperature in a range of about 20 °C to about 500 °C using a precursor gas selected from the group consisting of oxygen (O2), ozone (O3), nitric oxide (NO), nitrous oxide (N2O) and combinations thereof ([0025], i.e. In one embodiment, the O3 treatment may include flowing an O3 pulse for 2-60 seconds within the ALD reactor at a wafer temperature range of 150-450 C.)
wherein an element from the germanium containing semiconductor channel region diffuses into the metal oxide material to provide an oxide alloyed region between the metal oxide material and the germanium containing semiconductor channel region ([0022], i.e. compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition), the element from the germanium containing semiconductor channel region having its highest concentration in the oxide alloyed region at an interface between the metal oxide material and the oxide alloyed region (FIG. 4, item 400; [0022], i.e. a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top); 
depositing a hafnium containing oxide (FIG. 5, item 500) on the metal oxide material (FIG. 5, item 400; [0022], i.e. a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) after the oxidation process (FIG. 4); and
forming a gate conductor (FIG. 6, item 600) atop the hafnium containing oxide (FIG. 6, item 500), wherein source and drain regions ([0041] i.e. field effect transistor.  Field effect transistors have sources and drains) are present on opposing sides ([0041] i.e. field effect transistor) of a gate structure (FIG. 6) including the metal oxide material (FIG. 6, item 400), the hafnium containing oxide (FIG. 6, item 500) and the gate conductor (FIG. 6, item 600).
Kittl et al fails to explicitly disclose wherein the metal oxide is an oxide selected from the group consisting of zirconium oxide (ZrO2), Lanthanum Oxide (La2O3), and combinations thereof, a plasma oxidation process, wherein the plasma oxidation process is conducted at a temperature in a range of about 20 °C to about 500 °C.
Kittl et al discloses Aluminum oxide, but does not explicitly disclose zirconium oxide (ZrO2), Lanthanum Oxide (La2O3) combinations thereof.
However, Siddiqui et al teaches wherein the metal oxide is an oxide selected from the group consisting of zirconium oxide (ZrO2), Lanthanum Oxide (La2O3) combinations thereof ([0003], i.e. Therefore, dielectric films such as aluminum oxide (Al2O3), zirconium oxide, or lanthanum oxide (La2O3) may be used).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have substituted the aluminum oxide at disclosed by Kittle et al with the zirconium oxide (ZrO2) or Lanthanum Oxide (La2O3) as taught by Siddiqui et al as a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Kittl et al in view of Siddiqui et al fails to explicitly disclose a plasma oxidation process, wherein the plasma oxidation process is conducted at a temperature in a range of about 20 °C to about 500 °C.
However, Zhang et al teaches a plasma oxidation process, wherein the plasma oxidation process is conducted at a temperature in a range of about 20 °C to about 500 °C (Page 28.3.1, Experiment section, i.e. a thin Al2O3 layer was deposited by ALD at 300 °C. Then, the plasma post oxidation was carried out with an ECR system at 300 °C.).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Kittl et al with the wherein the plasma oxidation process is conducted at a temperature in a range of about 20 °C to about 500 °C as disclosed by Zhang et al.  The use of a thin Al2O3 layer was deposited by ALD at 300 °C, then, a plasma post oxidation was carried out with an ECR system at 300 °C in Zhang et al provides for gate stack having further scaled EOT down to sub-nm thickness (Zhang et al, Introduction).

Regarding claim 13. Kittl et al in and Siddiqui et al in view of Zhang et al discloses all the limitations of the method of Claim 12 above.
Kittl et al further discloses wherein the germanium channel region ([0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels) comprises a semiconductor material selected from the group consisting of germanium (Ge), single crystal germanium (Ge), polycrystalline germanium (Ge), silicon germanium (SiGe), silicon germanium doped with carbon (SiGe:C), and combinations thereof ([0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels).

Regarding claim 14. Kittl et al in and Siddiqui et al in view of Zhang et al discloses all the limitations of the method of Claim 12 above.
Kittl et al further discloses wherein said forming the metal oxide material comprises a deposition process selected from the group consisting of atomic layer deposition and chemical vapor deposition ([0021], i.e. an ALD process, such as Trimethyl Aluminum (TMA) for the case of Al2O3).

Regarding claim 15. Kittl et al in and Siddiqui et al in view of Zhang et al discloses all the limitations of the method of Claim 14 above.
Kittl et al further discloses wherein atomic layer deposition of the metal oxide material comprises a metal containing precursor ([0021], i.e. an ALD process, such as Trimethyl Aluminum (TMA) for the case of Al2O3) and a water precursor ([0021], i.e. H2O is preferably used as the oxidant during the ALD process to prevent IL growth during this step).

Regarding claim 17. Kittl et al in and Siddiqui et al in view of Zhang et al in discloses all the limitations of the method of Claim 12 above.
Kittl et al further discloses wherein the treating of the metal oxide material with the plasma oxidation process is conducted in a same deposition chamber that deposits said metal oxide material, without an air break ([0023], i.e. the O3 treatment is performed in-situ, which means that the process step is performed subsequently to the previous process step without an exposure to an ambient (air) in between. This is done to prevent, for example, moisture effects on the films).

Regarding claim 18. Kittl et al in and Siddiqui et al in view of Zhang et al discloses all the limitations of the method of Claim 12 above.
Kittl et al further discloses wherein the hafnium containing oxide ([0027], i.e.  the high-k material of the second dielectric layer has a dielectric constant greater than 3.9. An example of such a high-k material is HfO2 for instance) is deposited. Kittle further teaches a chemical vapor deposition (CVD) or atomic layer deposition ([0034], i.e. ALD process to prevent IL growth during this step), wherein
Kittl et al fails to explicitly disclose the hafnium oxide is deposited by CVD or ALD in a same chamber that applies the plasma oxidation process without an air break.
However, Kittl teaches depositing the first metal oxide in an ALD chamber ([0021], i.e. an ALD process, such as Trimethyl Aluminum (TMA) for the case of Al2O3) and then doing an oxidation process without an airbreak ([0023], i.e. the O3 treatment is performed in-situ, which means that the process step is performed subsequently to the previous process step without an exposure to an ambient (air) in between. This is done to prevent, for example, moisture effects on the films)
Furthermore, Siddiqui et al teaches depositing a first dielectric by an ALD method ([0021], i.e. the first dielectric layer 106 is deposited via an atomic layer deposition (ALD) process), then doing a plasma oxidation after the first dielectric ([0021], i.e. Following the deposition of the first dielectric layer 106, an additional process step of a densifying plasma ozone oxidation process may be performed.), and then depositing hafnium oxide by ALD after the plasma oxidation ([0022]; i.e. the second dielectric layer 108 is deposited via an atomic layer deposition (ALD) process)
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to have combined the ALD process in the same chamber as the plasma oxidation as disclosed by Kittl et al with the depositing of the hafnium containing oxide with an ALD process after the plasma oxidation process as disclosed by Siddiqui et al as this would allow the simplification of the process steps by doing all the ALD steps and oxidation in the same chamber without an air break as this would reduce the time for processing.).

Response to Arguments
Applicant's arguments filed February, 24, 2021 have been fully considered but they are not persuasive. 
	
Regarding the 112(a) rejection of claims 12-15, 17, 18, applicant is argues:
In addition, the specification expressly identifies plasma oxidation as a subset of oxidation processes in paragraphs [0042] (which states, “In other embodiments, the oxidation process 6 may include a plasma.”) and [0043] (which states, “The oxidation process, Le., application of the gas precursor and/or plasma, and the application of the oxidation treatment temperature may be maintained while the metal oxide material 5 is present within the deposition chamber for a time period ranging from 1 second to 10 minutes.”), which the Examiner has failed to rebut in formulating the rejection.

	However, as discussed above in the 112(a) rejection of claims 12-15, 17, 18, applicant is alleges as to where support for the plasma oxidation process using a precursor gas selected from the group consisting of ozone (O3).
It appears what applicant’s specification shows is the oxidation process can comprise a precursor and/or a plasma treatment.  The precursor can be one of several gases, so the question is can now a particular one of the precursor gases be claimed in combination with the plasma.  It appears to be consistent with how applicant’s representative characterized the showing of the specification.  However, the gases used in the plasma process are also called precursers, although that isn’t how they are described in the specification, that is what they are.  Listing ozone as one of the precursor gases in the plasma oxidation process isn’t referencing an ozone used in a different oxidation process followed by a plasma process, but the ozone in the plasma itself.  This is how we see the claim currently reading and what we don’t find support for in applicant’s specification.
Deleting the recited ozone (O3) will overcome this rejection
	Applicant’s arguments are not persuasive.
	112(a) rejection maintained.

Regarding 103 rejection of claims 12-18.  Applicant argues:
Regarding claims 12 and 16, Kittle and Zhang-1 fails to render claims 12-18 obvious.
Claim 12 recites in part, “the metal oxide material is an oxide selected from the group consisting of zirconium oxide (ZrO2), lanthanum oxide (LsaO-i), and combinations thereof.” The references fail to teach, mention, or suggest zirconium oxide (ZrO2), lanthanum oxide (LaO3), and combinations thereof. Kittl describes, “a valence-3-element oxide material” and recites “the valence-3-element oxide may include A1203, Sc203, Y203, or other rare earth oxides.” Zirconium is not a valence-3-element, and Kittl does not teach that lanthanum would work, so Kittl fails to teach the feature for which it has been relied upon.

Applicant is arguing that zirconium is not a valence-3, and Kittle does not teach lanthanum would work.
However, Kittle was not used to teach specifically lanthanum oxide as first dielectric. Kittle does disclose aluminum oxide and also further discloses rare earth oxides of which applicant’s La2O3 is a species of.  Siddiqui et al teaches specifically lanthanum oxide (La2O3) and aluminum oxide as the first dielectric.
As such it would have been obvious to one of ordinary skill in the art because Kittle discloses aluminum oxide and rare earth oxides as a 1st dielectric layer and Siddiqui et al teaches Aluminum Oxide and Lanthanum Oxide (La2O3) as lanthanum oxide is a rare earth oxide as lanthanum is a rare earth element as can be seen from a Periodic Table that lanthanum is in Column 3 under lanthanides.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument is not persuasive.

Applicant further argues:
The other references fail to remedy this deficiency, and the rejection fails to identify
where Siddiqui and Zhang-1 teach the missing feature. Siddiqui, in fact, describes that “an interfacial layer (IL) is formed on the semiconductor Substrate providing reduced interface trap density. However, an ultra-thin layer is used as a barrier
film to avoid germanium diffusion in high-k film and oxygen diffusion from the high-k film to the interfacial layer (IL).” “In other embodiments, the first dielectric layer comprises silicon nitride (SiN.) or lanthanum oxide (LaO).” “The first dielectric layer 106 serves as a diffusion barrier for oxygen, which serves to preserve the oxidized surface region 104.” This teaches away from combining the materials with Kittl because Kittl describes, “the use of Hf02 as first dielectric layer may diminish the quality of gate stacks on high-mobility semiconductor such as Ge.” “[A]fter the thin layer of the first dielectric or high-k layer is deposited, an 03 (or Ozone) treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106).” Siddiqui, therefore, teaches away from the claimed materials because a person of ordinary skill in the art would not use “a barrier film to avoid germanium diffusion in high-k film and oxygen diffusion from the high-k film to the interfacial layer (IL)” if the goal is to mix and penetrate the dielectric layer with ozone (03). The rejection fails to provide a reasoned explanation to modify Kittl in a manner contrary to the intended result, so the rejection fails toestablish aprima facie case of obviousness.

Applicant is arguing that one of ordinary skill in the art would not use Siddiqui because Siddiqui refers to IL (106) as a barrier layer.  
Applicant’s arguments further states a barrier film to avoid germanium diffusion in high-k film and oxygen diffusion from the high-k film to the interfacial layer (IL).
However, Siddiqui further states [0003] the second dielectric layer is a high-k dielectric (which would be item 108 in figure 1D or item 208 in figure 2), and that [0023] The first dielectric layer 106 acts as a barrier between the interfacial layer (IL) or oxidized surface region 104 and the second dielectric layer 108, and serves to prevent Ge diffusion into high-k and oxygen diffusion from high-k to SiGe substrate, which would adversely affect device performance.  And not to prevent oxygen diffusion from the high-k to the interfacial layer as applicant alleges.  Siddiqui et al first dielectric is not the high-k dielectric.  Siddiqui et al second dielectric is the high-k dielectric.  
As such Siddiqui “barrier layer” is to prevent Ge diffusion into the high-k (i.e. 2nd dielectric) and oxygen diffusion from the high-K to the SiGe substrate.
Furthermore, Siddiqui et al “barrier layer”, i.e. 1st dielectric, is 5-10 angstroms  thick [0020] and Kittle first dielectric layer is 0.2 to 1 nm [0020].  Applicant’s own discloses states that the first dielectric is 1-10 angstroms.
As such, Siddiqui et al “barrier layer” which contains the same thickness and chemical composition as the applicant cannot have mutually exclusive properties.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Applicant has not claimed any method nor materials that do not read on the prior arts of record.
Applicant’s arguments are not persuasive.

Applicant further argues: 
Furthermore, Kittl describes: the second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, hafnium silicon oxide, lanthanum oxide,
lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead Scandium tantalum oxide, and lead zinc niobate, or combinations therein.
So Kittl could have included these oxides in the list of the first dielectric or high-k layer material, but failed to do so. The rejection fails to explain why a person of ordinary skill in the art would have expected the claimed materials to work, when Kittl did not indicate that such materials would function as the first dielectric or high-k layer material.

Applicant is arguing as to why didn’t Kittle use the second dielectric materials as the first dielectric material.
This does not apply to the current rejection of record.  The law does not require the prior art to list all possible embodiments.

Kittle was not used to teach specifically lanthanum oxide as the first dielectric. Howevever, Kittle does disclose aluminum oxide and also further discloses rare earth oxides of which applicant’s La2O3 is a species of.  Siddiqui et al teaches specifically lanthanum oxide (La2O3) and aluminum oxide as the first dielectric.
As such it would have been obvious to one of ordinary skill in the art because Kittle discloses aluminum oxide and rare earth oxides as a 1st dielectric layer and Siddiqui et al teaches Aluminum Oxide and Lanthanum Oxide (La2O3) as lanthanum oxide is a rare earth oxide as lanthanum is a rare earth element as can be seen from a Periodic Table that lanthanum is in Column 3 under lanthanides.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie et al (U.S. 2016/03548772) discloses the Ge or III-V substrate with the aluminum oxide and hafnium oxide structure on top.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.E.B./Examiner, Art Unit 2815
                                                                                                                                                                                                        /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815